Citation Nr: 1750242	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 2010, for a 70 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 20, 2010, for the award of a total disability rating due solely to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than December 20, 2010, for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.  

4. Entitlement to special monthly compensation (SMC) due to being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He had service in the Republic of Vietnam, where his awards and decorations included the Army Commendation Medal for valor and the Combat Infantryman Badge.  

In July 2012, the RO raised the Veteran's rating for PTSD from 50 percent to 70 percent, effective December 20, 2010, the date his claim was received by VA.  The RO also granted entitlement to a TDIU and to Dependents' Educational Assistance (DEA), each effective December 20, 2010.  The Veteran disagreed with the rating for PTSD and those effective dates, and this appeal ensued.  

In September 2016, the Board granted an effective date of July 16, 2010, for the 70 percent rating for PTSD.  The Board confirmed and continued the effective date of December 20, 2010, for the TDIU and DEA.  The Board remanded for further development the issue of a rating in excess of 70 percent for PTSD and an implied issue of SMC due to being housebound.  

In December 2016, the Veteran perfected his appeal with respect to his claim for SMC.  Accordingly, that claim is now properly before the Board and will be considered below.  

In March 2017, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2016 decision with respect to the earlier effective date claims and remanded those matters to the Board for compliance with the instructions in the joint motion.  

The issue of entitlement to a schedular rating in excess of 70 percent for PTSD will be held in abeyance pending completion of the development ordered by the Board in September 2016.  Following that development, the Board will issue a separate decision on that issue. 


FINDINGS OF FACT

1.  Since December 20, 2009, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Since December 20, 2009, the Veteran has been unemployable due to his service-connected disabilities.  .  

3.  The Veteran was discharged from service under conditions other than dishonorable, and since December 20, 2009, has had a permanent total service-connected disability.  

4.  The Veteran has been granted TDIU solely on the basis of his service-connected PTSD and has additional service-connected disabilities rated at 60 percent or more.  


CONCLUSIONS OF LAW

1.  Since December 20, 2009, the Veteran has met the criteria for a 70 percent rating for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  Since December 20, 2009, the Veteran has met the criteria for a TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).

3.  Since December 20, 2009, the Veteran has met the criteria for DEA under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).  

4.  The criteria for SMC due to being housebound have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Effective Date Claims

The Veteran seeks earlier effective dates for his ratings for PTSD, a TDIU, and DEA.  He contends that the manifestations of those disorders had occurred during the year prior to his claim.  After reviewing the record, the Board agrees.

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran's claim for a TDIU and the ancillary claim of an increased rating for PTSD were received by VA on December 20, 2010.  Thus, the effective date could revert to a dated between December 20, 2009 and December 20, 2010, provided that such date is supported by the evidence.  

The Earlier Effective Date for 70 Percent for PTSD  

On December 20, 2010, VA received the Veteran's claim for a rating in excess of 50 percent of PTSD, and as noted in the INTRODUCTION, that rating was raised to 70 percent, effective July 16, 2010.  The issue before the Board is whether the associated social and occupational impairment exhibited by the Veteran were sufficient to satisfy a 70 percent evaluation or higher at any time back to December 20, 2009.  Thun v. Peake, 22 Vet. App. 111 (2008).  
PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM IV was specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 4.130 (2017).  For example, a GAF of 51 to 60 indicates that PTSD is productive of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM IV at 32; Carpenter v. Brown, 240 (1995).  However, the GAF is not dispositive of the level of impairment caused by PTSD.  Rather, it is considered in light of all of the evidence of record.  38C.F.R. § 4.126; Brambley.  

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  Those revisions included elimination of the GAF and applied to all benefit claims that were received by VA or that were pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.  

The evidence shows that from January 29, 2010 through June 14, 2010, the Veteran was followed by the VA Mental Health Service every two months for PTSD and that he attended group therapy as often as once a week.  During that time, his PTSD was primarily manifested by depression, nightmares, hypervigilance, anger, and increasing isolation.  During the period from January 29, 2010 through June 14, 2010, three treating VA psychiatrists assigned the Veteran a GAF from 55 to 60.  Not only were those GAF's consistent with moderate symptomatology, there were no findings that his PTSD was productive of any more than occupational and social impairment with reduced reliability and productivity.  However, the Veteran stated that his PTSD was making him miserable and the treating psychiatrists concurred that his symptoms were fairly significant.  The evidence also suggested that during his psychiatric treatment from January to June 2010, the Veteran had been suppressing his problems.  He acknowledged that he held his problems inside, a statement supported by his request to have a therapist or chaplain who had wartime experiences so that he could speak openly about his problems.  That position was further substantiated by June 2011 statements from fellow veterans who had regularly attended group therapy with the Veteran since 2007.  They described the Veteran's volcanic anger as so severe at times that he had to leave the therapy session.  They were concerned that it could result in a physical altercation and expressed concern for their safety, if they had to work with the Veteran.  These statements are further substantiated by the Veteran's wife regarding the severity of his symptoms.

Taken together, the Board finds the frequency, intensity, and duration of the Veteran's PTSD symptoms to more nearly reflect the criteria for a rating of 70 percent back to December 9, 2009.  At the very least, there is an approximate balance of evidence both for and against the claim that the effective date for his PTSD should revert to December 9, 2009.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim is decided on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Earlier Effective Date for a TDIU

The Veteran also seeks entitlement to an effective date prior to December 20, 2010 for a TDIU.  

To establish TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation due solely to the Veteran's service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.16 (2017).  Consideration is given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  When, as in this case, there are two or more disabilities, at least one must be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  However, a total disability rating may be assigned, for Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. §  4.16.
The Veteran's original claim for a TDIU was received at the Board on December 20, 2010.  At that time, the Veteran had a combined 60 percent rating for multiple service-connected disabilities including PTSD, evaluated as 50 percent disabling, tinnitus, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.  That combined rating did not meet the percentage rating criteria for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, there were no findings that he was unemployable due to his service-connected disabilities.  Thus, he did not meet the criteria for a TDIU.  

In light of the foregoing earlier effective date of December 9, 2009 for a 70 percent rating for PTSD, the Board finds that the Veteran meets the percentage rating criteria for a TDIU.  Moreover, following a VA psychiatric examination in June 2011, the examiner reported that the Veteran had been unemployed for several years due to PTSD.  Such a statement would encompass the effective date of December 9, 2009.  Together with the increased rating, that statement substantiates the Veteran's claim for a TDIU retroactive to December 9, 2009.  Again, there is an approximate balance of evidence both for and against the claim; and therefore, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Earlier Effective Date for DEA

For the purposes of DEA under 38 U.S.C. chapter 35 (see §21.3020), the child, spouse or surviving spouse of a veteran or serviceperson will have basic eligibility if a veteran was discharged from service under conditions other than dishonorable, and has a permanent total service-connected disability.  38 C.F.R. § 3.807 (2017).  

As noted above, the issue of an earlier effective date for DEA is inextricably intertwined with the claim for an earlier effective date for a TDIU.  Accordingly, December 9, 2009 will also be the effective date for DEA.  


SMC

Finally, the Veteran seeks SMC due to being housebound by his service-connected disabilities.  

SMC is payable where the veteran has a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008).  That is precisely the case here.  

The Veteran has a combined 90 percent rating for the following service-connected disabilities:  PTSD, evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the left sciatic nerve, evaluated as 10 percent disabling; peripheral neuropathy of the right sciatic nerve, evaluated as 10 percent disabling; peripheral neuropathy of the left femoral nerve, evaluated as 10 percent disabling; peripheral neuropathy of the right femoral nerve, and erectile dysfunction, evaluated as noncompensable.  As noted above, a TDIU was also in effect as was DEA.

In July 2012, when the RO granted the Veteran a TDIU, it found him unemployable due, solely, to his service-connected PTSD.  In addition the Veteran has been granted a combined disability of 60 percent or more for his remaining service-connected disabilities   Such findings meet the criteria for SMC on the basis of being housebound, and therefore, SMC is warranted.  



ORDER

An effective date of December 20, 2009 for a 70 percent rating for PTSD is granted.  

An effective date of December 20, 2009, for a TDIU is granted.  

An effective date of December 20, 2009, is granted for DEA under Chapter 35, Title 38, United States Code.  
 
SMC due to being housebound is granted, subject to the law and regulations governing the award of monetary benefits.  



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


